[KALOBIOS LETTERHEAD]

Exhibit 10.1

 

 

May __, 2015

 

 

Ronald A. Martell

40 San Andreas Way

San Francisco, CA 94127 

Dear Ron:

KaloBios Pharmaceuticals, Inc. (the “Company”) is pleased to offer you
employment on the following terms:

1. Position.  Your title will be Executive Chairman, and you will report to the
Company’s Board of Directors.  This is a full-time position, which we will
reassess from time to time, and in particular upon the hiring of a full-time
Chief Executive Officer.  By signing this letter agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company. Your primary
duties shall include (a) leading the Company’s financing and strategic planning
efforts, in coordination with Herb Cross, CFO and interim CEO; (b) leading the
Company’s search for a permanent CEO, also in coordination with Herb; (c)
 providing strategy and leadership on execution of the Company’s other 2015
corporate objectives, as approved by the Board; and (d) assuming the duties of
Chairman, as described in the Company’s Bylaws. You may have other duties as
specified by the Board from time to time. You will have no direct reports other
than Herb. Your start date will be as soon as possible upon the execution of
this letter agreement, as mutually agreed.

2. Cash Compensation.  Your salary will be at the rate of  $41,667 per month,
payable in accordance with the Company’s standard payroll schedule.  This salary
will be subject to adjustment pursuant to the Company’s employee compensation
policies in effect from time to time.  You are eligible to participate in the
Company’s annual bonus plan.  Your maximum bonus (if any) will be equal to 50%
of your base salary for the bonus period, prorated for part year service.  The
bonus (if any) is determined by the Board, and will be awarded based on the
achievement of Company objectives established by the Board.  The determinations
of the Board with respect to your bonus will be final and binding.  In the event
that there is any conflict between this letter agreement and the Company’s Bonus
Plan, the Bonus Plan, as interpreted and administered by the Company, will
govern. You also understand and agree that upon the effective date of this
letter agreement, you will no longer receive or be eligible for compensation as
a director of the Company.

3. Employee Benefits.  As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits, including
medical and dental benefits, flexible spending account and 401(k) plan.  In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy as in effect from time to time.

4. Stock Options.  Subject to the approval of the Board, you will be granted
options to purchase 25,000 shares of the Company’s Common Stock, to be granted
each month over the shorter of a  one-year period, or until the date you are no
longer serving as Executive Chairman. 



 

--------------------------------------------------------------------------------

 

Page 2

 

 

The exercise price per share will be determined by the Board or its Compensation
Committee on the date of each option grant.  The options will be subject to the
terms and conditions applicable to options granted under the Company’s 2012
Equity Incentive Plan  (the “Plan”), as described in the Plan and the applicable
Stock Option Agreement. Each monthly option grant will vest on the first year
anniversary of that grant date, as described in the applicable Stock Option
Agreement, subject to your ongoing status as a service provider to the Company,
as defined in the Plan. You will be responsible for ensuring compliance with
Section 16 securities ownership reporting requirements, although if desired we
will request that our outside counsel assist you in that regard.

5. Proprietary Information and Inventions Agreement.  Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

6. Employment Relationship.  Employment with the Company is for no specific
period of time.  Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause.  Any contrary representations that may have
been made to you are superseded by this letter agreement.  This is the full and
complete agreement between you and the Company on this term.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

7. Outside Activities.  While you render services to the Company, you agree that
you will not engage in any other significant employment, consulting or other
business activity without the prior written consent of the Board.  While you
render services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

8. Taxes.  All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.  You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

9. Interpretation, Amendment and Enforcement.  This letter agreement and
Exhibit A constitute the complete agreement between you and the Company
regarding your employment, contain all of the terms of your employment with the
Company and supersede any prior agreements, representations or
understandings (whether written, oral or implied) between you and the
Company.  This letter agreement may not be amended or modified, except by an
express written agreement signed by both you and a duly authorized officer of
the Company.  The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”) will be governed by California law,
excluding laws relating to conflicts or choice of law.  You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts
located in San Mateo County in connection with any Dispute or any claim related
to any Dispute.



 

--------------------------------------------------------------------------------

 

Page 3

 

 

10. Arbitration.  Any controversy or claim arising out of this letter agreement
and any and all claims relating to your employment with the Company will be
settled by final and binding arbitration.  The arbitration will take place in
San Mateo County.  The arbitration will be administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes.  Any award or finding will be confidential.  You and the
Company agree to provide one another with reasonable access to documents and
witnesses in connection with the resolution of the dispute.  You and the Company
will share the costs of arbitration equally, except that the Company will bear
the cost of the arbitrator’s fee and any other type of expense or cost that you
would not be required to bear if you were to bring the dispute or claim in
court.  Each party will be responsible for its own attorneys’ fees, and the
arbitrator may not award attorneys’ fees unless a statute or contract at issue
specifically authorizes such an award.  This Section does not apply to claims
for workers’ compensation benefits or unemployment insurance benefits.    

* * * * *

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to Don
Joseph, Chief Legal Officer, at the Company.  As required by law, your
employment with the Company is contingent upon your providing legal proof of
your identity and authorization to work in the United States.

Ron, we are very excited for you to take on this new role with the Company. If
you have any questions about the position or this letter agreement, please call
me.

Very truly yours,

 

 

KaloBios Pharmaceuticals, Inc.

By: 

 

Title: 

Chairman

 

 

 

 

I have read and accept this employment offer:

 

 

 

Ronald A. Martell

Dated: 

 

 

Attachment:  Exhibit A--Proprietary Information and Inventions Agreement

 



 

--------------------------------------------------------------------------------